Exhibit 10

 

PARKER-HANNIFIN CORPORATION

 

SUMMARY OF THE COMPENSATION OF THE NON-EMPLOYEE MEMBERS

OF THE BOARD OF DIRECTORS

Adopted August 11, 2004, effective October 1, 2004

 

Annual retainer for Audit Committee Chair:

   $ 82,500 Annual retainer for Committee Chairs (other than the Audit Committee
Chair):    $ 72,500 Annual retainer for Non-Chair Committee members:    $ 67,500

 

Meeting fees of $1,500 for attending any Board or Committee meeting during any
fiscal year in excess of the number of regularly scheduled Board or Committee
meetings, plus two.

 

Annual stock option grant